DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
1.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.		Claims 1-3, 7-10, and 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. (US 10,560,947).
Regarding claim 1, Yang teaches a method for wireless communication (Fig. 5 and column 1, lines 23 – 62). Yang teaches that obtaining, by a terminal device, at least one of a maximum sending power (maximum transmit power) or Transmit Power Control (TPC) information corresponding to each Sounding Reference Signal (SRS) resource set in at least one SRS resource set (abstract, Fig. 3, 5, and column 11, lines 55 – column 13, lines 67, where teaches obtaining maximum transmit power or transmit power control 
Regarding claim 2, Yang teaches that obtaining, by the terminal device, the maximum sending power corresponding to the each SRS resource set, comprises: obtaining, by the terminal device, a first maximum sending power, wherein the first maximum sending power is applicable to the each SRS resource set (abstract, Fig. 3, 5, and column 11, lines 55 – column 13, lines 67, where teaches obtaining maximum transmit power corresponding to sounding reference signal resource (bandwidth, initial power by terminal device). 
Regarding claim 3, Yang teaches that obtaining, by the terminal device, the first maximum sending power, comprises: according to at least one of a power level of the terminal device or configuration information of a network device, determining the first maximum sending power (abstract, Fig. 3, 5, and column 11, lines 55 – column 13, lines 67). 
Regarding claim 7, Yang teaches that obtaining, by the terminal device, the TPC information corresponding to the each SRS resource set, comprises: respectively obtaining the TPC information corresponding to the each SRS resource set from at least 
Regarding claim 8, Yang teaches all the limitation as discussed in claim 1. Furthermore, Yang further teaches that terminal device, comprising a processor, a memory, and a transceiver, wherein the processor, the memory, and the transceiver communicate with each other through internal connection paths to transfer at least one of control or data signals, the memory stores codes (Fig. 5, 10 and column 16, lines 36 – column 18, lines 37).
Regarding claim 9, Yang teaches all the limitation as discussed in claims 1 and 2.
Regarding claim 10, Yang teaches all the limitation as discussed in claims 1 and 3.
Regarding claim 14, Yang teaches all the limitation as discussed in claims 1 and 7.
Regarding claim 15, Yang teaches that an arrangement order of each signaling of the at least one signaling in the at least one signaling indicates a corresponding SRS resource set; or, the each signaling is associated with first indication information for indicating a corresponding SRS resource set (Fig. 3, 5 and column 2, lines 6 – column 3, lines 67). 
Regarding claim 16, Yang teaches that respectively obtain the TPC information corresponding to the each SRS resource set from at least one TPC information field 
Regarding claim 17, Yang teaches that an arrangement order of each TPC information field of the at least one TPC information field in the at least one TPC information field indicates a corresponding SRS resource set; or, the each TPC information field is associated with second indication information for indicating a corresponding SRS resource set (Fig. 4, 7, column 9, lines 35 – column 11, lines 67, and column 2, lines 6 – column 3, lines 67). 
Regarding claim 18, Yang teaches that receive, through the transceiver, third indication information, wherein the third indication information is used for indicating at least one of: a TPC information field corresponding to the terminal device or a TPC information field corresponding to an SRS resource set of the terminal device (Fig. 4, 7, column 16, lines 36 – column 18, lines 32, and column 2, lines 6 – column 3, lines 67). 
Regarding claim 19, Yang teaches that a signaling bearing the at least one TPC information field is applicable to a terminal device group (Fig. 3, 4, 7, column 14, lines 65 – column 16, lines 2, and column 4, lines 10 – 67). 
Regarding claim 20, Yang teaches that the at least one SRS resource set corresponds to at least one antenna panel, and SRS resource sets corresponding to different panels are different (inherently terminal has antenna panel and different panels are different) (Fig. 5, 8 and column 10, lines 47 – column 11, lines column 12, lines 67).



Allowable Subject Matter
3.		Claims 4-6 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose the limitation “obtaining, by the terminal device, the maximum sending power corresponding to the each SRS resource set, comprises obtaining a second maximum sending power, and determining a power value got by dividing the second maximum sending power by a specific numerical value, as the maximum sending power corresponding to the each SRS resource set, wherein the specific numerical value is greater than or equal to a quantity of SRS resource sets corresponding to the at least one SRS resource set” as specified the claims. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhou (US 10,925,040) discloses Method and Device for Transmitting Sounding Reference Signal, Chip and User Equipment.

Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
June 17, 2021

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649